UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6702


LARRY JOSEPH BUDD,

                     Petitioner - Appellant,

              v.

WARDEN OF FCI-BUTNER; US PAROLE COMMISSION,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02016-D)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Larry J. Budd, Appellant Pro Se. Genna Danelle Petre, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Joseph Budd, a prisoner currently serving a mixed federal and District of

Columbia aggregated sentence, appeals the district court’s order dismissing his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Budd v. Warden, No.

5:18-hc-02016-D (E.D.N.C. May 2, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2